DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 8/12/2021 are as follows: 
Claims 1-10, 14, and 20 are cancelled by the applicant;
Claims 11-13 and 15-19 are pending and being examined.

Drawings
The drawings were received on 12/6/2019 and are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US2012/0168138A1, previously cited) in view of Wheeler (US7036634B2, as previously cited).
Re Claim 11. Myers teaches a coolant delivery module (10) for delivering and distributing a coolant (Figure 1), comprising: 
a housing (10) equipped with an intake line connection (21) and a plurality of consumer connections (22, 23) (Figure 1; Paragraphs 50, 54, 64-66); 
a pump (50) arranged in the housing and comprising: a pump inlet (52); and a pump outlet (51) (Figure 1; Paragraphs 51-53); 

an electric motor arranged in the housing for driving the pump in a delivery state (Figure 1; Paragraph 52); and 
an electronic control unit (i.e. Engine Control Module “ECM”): arranged in the housing; arranged to exert a controlling action on the electric motor (Figure 1; Paragraphs 52-53, 58, 61); and operatively connected (via 25) to the distribution valve to control the distribution valve during operation (Figure 1; Paragraphs 52-53, 58, 61). 
Myers fails to specifically teach the pump inlet is connected to the intake line connection and the distribution valve is connected to the pump outlet.
However, Wheeler teaches a coolant delivery system comprising a pump inlet (top of 10 in Figure 4) connected to an intake line connection, a pump (10), and a pump outlet (bottom of 10) connected to an intake of a distribution valve (junction of circled 1, 2, 3 in Figure 4).
Therefore, in view of Wheeler’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the pump upstream of the distribution valve and connected to the intake line in order to pressurize the fluid prior to the distribution valve, thereby allowing for better flow through the numerous consumer connections.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the pump upstream of the distribution valve and connected to the intake line, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the flow of coolant, such that the pump outlet 51 of Meyers is the pump inlet, wherein the distribution valve would therefore be downstream of the 

Re Claim 15. Myers as modified by Wheeler teach the distribution valve interacts with at least two consumer connections (Myers 22, 23) for selective connection to the pump outlet (Myers Figure 1; Paragraphs 50, 54, 64-66; Wheeler Figure 4). 
Re Claim 16. Myers further teaches a feed connection (42) and a return connection (21) for connecting of a heat exchanger (Figure 1; Paragraph 59). 
Re Claim 17. Myers as modified by Wheeler teach the feed connection and the return connection are arranged in a line connecting the pump to the distribution valve (Myers Figure 1; Paragraph 59; Wheeler Figure 4). 
Re Claim 18. Myers as modified by Wheeler teach a drain connection (right conduit to 20 in Figure 1) for connection to a reservoir (20) (Myers Figure 4). 
Re Claim 19. Myers as modified by Wheeler teach the drain connection is arranged in a first line connecting the pump to the distribution valve, or in a second line connected an outlet side to the distribution valve (Myers Figure 4). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US2012/0168138A1, previously cited) in view of Wheeler (US7036634B2, previously cited) and in further view of Lockocki (US2005/0133306A1, previously cited).
Re Claim 12. Myers teaches the electronic control unit communicates with the housing via the actuator (25 in Figure 1) but fails to specifically teach an interface for a power supply and a CAN bus.  
However, Lockocki teaches an interface in a housing for power and communications wiring (Figures 1-3a; Paragraphs 25-33).
Therefore, in view of Lockocki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an interface for a power supply and a CAN bus to the housing of Myers in order to provide power and data communication inside the housing. 
Re Claim 13. Myers teaches the distribution valve (Paragraph 61) but fails to specifically teach the valve is a solenoid valve. 
However, Lockocki teaches using a solenoid valve inside a cooling system (Figures 1-3a; Paragraphs 25-33).
Therefore, in view of Lockocki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the actuator to be a solenoid valve in place of the stepper motor of Myers as the two actuators are obvious variants for performing valve actuation.

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Applicant argues on page 4-5 of the reply that Myers and Wheeler cannot be combined since they are nonanalogous art.  In response to applicant's argument that Wheeler is In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wheeler is reasonably pertinent to the particular problem with which the applicant was concerned.  The applicant alleges that Wheeler is not reasonably pertinent to the particular problem.  This is not found persuasive.  The problem to be solved is arranging the water pump and distribution valve in a particular pathway.  Wheeler presents a solution to arranging a water pump and distribution valve in the specific arrangement.  Therefore, Wheeler is reasonably pertinent to the particular pattern.  Further, in response to applicant's argument that Wheeler cannot be combined with Myer since Wheeler teaches the use of oil, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the pump and valve arrangement are being relied upon in Wheeler, wherein the use of oil is not pertinent to the obviousness rejection.  Further, it is noted that the claims are directed towards an apparatus, wherein the material or article worked upon (i.e. oil) does not limit apparatus claims.  Specifically, MPEP 2115 states that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parteThibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 
	Applicant argues on page 5 of the reply that combining Myers with Wheeler would result in the engine being bypassed by the water pump and thereby leave Myers inoperable.  The applicant is misconstruing the rejection.  The examiner set forth that the water pump and distribution valve of Myers could be rearranged in a similar arrangement as taught by Wheeler.  By rearranging the water pump in a closed circuit, the water would still be pumped to the engine to provide coolant.   It has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).  Therefore, the applicants’ arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763